DETAILED ACTION
This office action is in response to the application filed on 21 February 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-16 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of provisional application 62/809,465 under 35 U.S.C. 119(e) on 22 February 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-7 are rejected under U.S.C. 103 as being unpatentable over Gratopp et al (US 2005/0074583 A1; Gratopp), in view of Ng et al (US 2006/0187505 A1; Ng), and further in view of Nagase et al (US 2007/0046963 A1; Nagase).
RE Claim 1, Gratopp discloses a method of manufacturing a wood stain display sample (Gratopp: fig. 1, illustrating steps used to generate a sample substrate, fig. 2, showing exemplary sample substrates; [0002], use of brochures and color swatches of custom products, such as wood grain patterns, for manufacturers to provide to customers, [0016], wood grain patterns printed on sample substrates), the method comprising: optically scanning a wood sample comprising a wood stain with a computing device to generate a digital image of the wood stain (Gratopp: fig. 1, ‘generate image depicting surface pattern of product’ 102 (optical scanning of surface pattern is implied); [0015-0016], “As step 102 shows, a two-dimensional image is generated that shows the colors and/or color patterns of a portion of one or more actual products ... The color patterns that are printed on the sample substrate may include any pattern that may be present on an original substrate, such as ... wood grain patterns”);
(note, this limitation is out of order) printing the digital image to a substrate using a xerographic printing process to form the wood stain display sample (Gratopp: fig. 1, ‘print pattern of product on the substrate using the image’ 106; [0016], “Then, the image or images are replicated on respective regions of the sample substrate, as shown in step 106. The image or images may be generated and replicated using known methods, such as ... xerographic printing ... The color patterns that are printed on the sample substrate may include any pattern that may be present on an original substrate, such as color patterns, wood grain patterns or marble grain patterns”).

Ng (in the field of using toner to give texture to a printed image) discloses altering the digital image by adjusting a color of one or more portions of the digital image to correlate the color of the one or more portions to a color gamut of a xerographic printing process to form a color-adjusted digital image (Ng: fig. 1a, ‘electrophotographic (EP) printer’ 10 (xerographic printing process), fig. 2, showing color gamut of an image with and without using a clear toner, fig. 4, illustrating a color management method; [0021], “Color management is the calibration of all input and output devices within an image processing chain in order to obtain the desired color independently of the devices used ... The color management process involves several steps: (1) converting the color values of the input device into device-independent color values; (2) establishing the process for outputting the image; and (3) converting the color values of the image into process-specific output values (e.g., CMYK) with the assistance of the color profile of the output process” (conversion of image color values to process-specific output values is interpreted as ‘altering the digital image … to correlate the color of at least one portion to a color gamut of a xerographic printing process’)); and
a printing comprising: printing a yellow, magenta, cyan, and black toner (Ng: fig. 1a, illustrating an electrophotographic (EP) printer 10; [0003], “FIG. 1a shows a prior art electrophotographic (EP) printer 10, such as the NexPress® 2100. Printer 10 includes five imaging units (also referred to as development stations or electrostatographic image-forming modules) 20C, 20M, 20Y, 20K, and 20X”, [0010], “Printing technology uses a combination of cyan, magenta, yellow, and black inks that reflect and absorb various wavelengths of light. Colors created by overprinting these four colors are part of the CMYK color model. The CMYK color model is the basis for four-color process printing, to print continuous tone images on a commercial printer ... By combining inks of cyan, magenta, and yellow, a commercial printer can reproduce a significant portion of the visible spectrum of colors”); and printing an overlay toner to the black toner (fig. 6, illustrating ‘band’ processing for dealing with various amounts of clear toner on top of a four color (e.g., CMYK) image, [0032], discussing ‘band’ processing approach illustrated in fig. 6).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Ng’s method of altering a digital image by adjusting colors to correlate the colors with a color gamut of a xerographic printing process to form a color-adjusted digital image with Gratopp’s method of printing a digital image to a substrate color-adjusted image to a substrate to form the wood stain display sample. Further, the motivation for combining Ng’s method with Gratopp’s method would have been to improve the appearance of the generated wood stain display sample by reproducing colors that better match the digital image of the actual wood stain product.
Yet, even though Gratopp/Ng does not expressly teach,
Nagase (in the field of color image forming methods) discloses printing an underlay toner to a substrate, the underlay toner comprising a white or a transparent color; and an overlay toner comprising a transparent color (Nagase: [0026], use of a white toner and/or a transparent colorless toner, [0028], “When using the transparent colorless toner, it is preferable that a layer of the transparent colorless toner is arranged on each of the uppermost layer and the lowermost layer of the image”; please note, Nagase’s ‘transparent colorless toner’ is interpreted as being functionally equivalent to the recited ‘toner comprising a transparent color’ since under 100% transparency, a ‘toner comprising a transparent color’ is effectively ‘colorless’).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Nagase’s printing of an underlay toner to a substrate, the underlay toner comprising a white or transparent color, and an overlay toner comprising a transparent color with Gratopp/Ng’s method of printing a yellow, magenta, cyan, and black toner, so the combined Gratopp/Ng/Nagase method may print a yellow, magenta, cyan, and black toner over the underlay toner, and print an overlay toner to the black toner, the overlay toner comprising a transparent color. In addition, the motivation for combining Nagase’s method with Gratopp/Ng’s method would have been to save cost and protect the printed colors below the overlay toner (Nagase, [0028]).
RE Claim 4, Gratopp/Ng/Nagase teaches the method of claim 1, and Ng also discloses the printing the overlay toner to the black toner comprises printing the overlay toner to form an overlay layer that comprises one or more gaps (Ng: [0035-0038], disclosing application of a clear toner layer over the CMYK toner layer to impart a ‘texture’ to the printed image, wherein the texture implicitly comprises ‘gaps’).

RE Claim 5, Gratopp/Ng/Nagase discloses the method of claim 4, and in addition Ng teaches the overlay layer is non-planar (Ng: [0035-0038], disclosing application of a clear toner layer over the CMYK toner layer to give a ‘texture’ to the printed image, wherein the texture is non-planar (see especially, “This clear toner data layer may specify that the texture is binary, in which case the clear toner level is either 0% or 100% on a per-pixel basis. Alternatively, the data file may specify that the texture is non-binary, in which the clear toner level may be anywhere between 0%-100% on a per-pixel basis” in [0035])).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Ng’s method of using a non-planar overlay toner with Gratopp’s, modified by Ng/Nagase’s, method in order to improve not only the appearance of the wood stain display sample but also improve the feel of said display sample.
RE Claim 6, Gratopp/Ng/Nagase teaches the method of claim 1, and Gratopp also discloses the substrate comprises a paper material (Gratopp: [0015], “The sample substrate may be selected from any of a number of known materials, such as paper”).
RE Claim 7, Gratopp/Ng/Nagase discloses the method of claim 1, and Gratopp further teaches the surface is substantially planar (Gratopp: [0015], “The sample substrate may be selected from any of a number of known materials, such as paper”; please note, paper is considered to have a substantially planar surface, in a macroscopic sense), while
Nagase also discloses wherein the printing the underlay toner comprises printing the underlay toner to a surface of the substrate (Nagase: fig. 3, illustrating an image forming apparatus for printing full-color print images; [0028], “When using the transparent colorless toner, it is preferable that a layer of the transparent colorless toner is arranged on each of the uppermost layer and the lowermost layer of the image”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Nagase method of printing the underlay toner to a surface of the substrate with Gratopp’s method of using paper as the substrate of the printed 
Allowable Subject Matter
	Claims 2-3 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Claims 8-16 are allowed.
The present invention relates to a wood grain color reproduction method.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 8, Gratopp discloses a method of manufacturing a wood stain display sample (Gratopp: fig. 1, illustrating steps used to generate a sample substrate, fig. 2, showing exemplary sample substrates; [0002], [0016], wood grain patterns printed on sample substrates), the method comprising: optically scanning a wood sample comprising a wood stain with a computing device to generate a digital image of the wood stain (Gratopp: fig. 1, ‘generate image depicting surface pattern of product’ 102 (optical scanning of surface pattern is implied); [0015-0016]); and printing the digital image to a substrate using a xerographic printing process to form the wood stain display sample (Gratopp: fig. 1, ‘print pattern of product on the substrate using the image’ 106; [0016], “Then, the image or images are replicated on respective regions of the sample substrate, as shown in step 106. The image or images may be generated and replicated using known methods, such as ... xerographic printing ... The color patterns that are printed on the sample substrate may include any pattern that may be present on an original substrate, such as color patterns, wood grain patterns or marble grain patterns”), while Ide et al (US 2002/0167681 A1) teaches adjusting a color of the digital image to form a color-adjusted digital image (Ide: [0043]).
Further, Nagase discloses printing an underlay toner to a substrate to form an underlay layer, the underlay toner comprising a white or a transparent color, and printing an overlay toner … to form an overlay layer in contact with a second surface, the overlay toner comprising a transparent color (Nagase: [0026, 0028]), while Ng teaches the overlay layer formed in an interrupted manner (Ng: [0035-0038]), and Tombs et al (US 2008/0159786 A1) discloses the concept of printing a yellow, magenta, cyan, and black toner 
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “printing a yellow, magenta, cyan, and black toner over the underlay toner, the yellow, magenta, cyan, and black toner positioned over the first underlay peak portion and within the first underlay valley portion … printing an overlay toner over the black toner to form an overlay layer in contact with the second surface, the overlay toner ... formed in an interrupted manner and comprising a first overlay peak portion comprising a first overlay maximum thickness and a first overlay valley portion comprising a first overlay minimum thickness, the first overlay peak portion positioned over the first underlay peak portion and the first overlay valley portion positioned over the first underlay valley portion”.
As per independent claim 13, this claims are also allowed for the same reasons as independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ide et al (US 2002/0167681 A1; adjusting colors of an image to the color space of a printing apparatus); Tombs et al (US 2008/0159786 A1; selective printing of raised information using an electrographic printing process).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611